 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCann Steel Company, Inc.andShopmen'sLocalUnion No. 733 of theInternationalAssociation ofBridge,Structuraland OrnamentalIronWorkers,AFL-CIOand J.C. Hindsley. Cases 26-CA-3661and 26-CA-3717April 23, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 10, 1970, Trial Examiner Herzel H. E.Plaine issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief. The General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, and briefs and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,McCann Steel Company, Inc., Nashville, Tennessee, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner: In these con-solidated proceedings, the Respondent is charged in the firstcomplaint with having failed to bargain in good faith with thecertified Union representing its production and maintenanceemployees. The complaint alleges "surface" bargaining at thenegotiating table and harassment and intimidation of em-ployees away from the table, causing an unfair labor practicestrike of the employees, all in violation of Section 8(a) (1) and(5) of the National Labor Relations Act (the Act). This com-plaint,Case 26-CA-3661, was filed June 26, 1970, on acharge filed by the Union April 22, 1970.190 NLRB No. 2The second complaint, Case 26-CA-3717, was filed July14, 1970, on a charge filed June 23, 1970, and amendedcharge July 9, 1970, by a nonbargaining unit employee,Hindsley. The complaint alleges that, in violation of Section8(a)(1) of the Act, Respondent unlawfully discharged Hinds-ley, a draftsman engaged in technical work, when he refusedto perform production work normally performed by the strik-ing employees.In response to the first complaint, by answer and at trial,the Respondent denied any wrongdoing at or away from thebargaining table, and claimed that it engaged in hardnonetheless good-faith bargaining. In response to the secondcomplaint, Respondent contends it justifiably discharged em-ployee Hindsley for failure to obey the direct order to performthe assigned production work in an alleged emergency.The case was tried August 24-27, 1970, at Nashville,Tennessee. Counsel for the General Counsel and for the Re-spondent have filed briefs.Upon the entire record of the case, including my observa-tion of the witnesses, and after due consideration of the briefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Tennessee corporation engaged in thebusiness of fabrication and erection of structural steel. Itsplant is located in Nashville.Annually, Respondent sells and ships products valued inexcess of $50,000 from Nashville, Tennessee, to points out-side Tennessee.Respondent is, as it concedes, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.The Union is, as the parties admit, a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent fabricates structural steel and erects or installsthe products on jobs in and out of the Nashville area. At itsNashville plant, Respondent has about 50 production andmaintenance employees, who are represented by the Union astheir collective-bargaining representative as the result of anelection,December 19, 1969, and Board certification onDecember 31, 1969 (Case 26-RC-3543).'In connection with the holding of the December 1969 elec-tion, and the employees' choice of the Union to representthem, Respondent was found to have violated Section 8(a)(1),(3), and (5) of the Act by, among other things, threateningbefore the election to cut wages and the Christmas bonus ifthe Union was chosen to represent the employees, and byunilaterally reducing the 1969 Christmas bonus after the Un-ion was voted in by the employees,McCann Steel Company,Inc.,184 NLRB No. 90 (decided July 31, 1970).B.The Contract Negotiations1.Foot-dragging on informationOn January 8, 1970, the Union requested Respondent tosupply it with information concerning the names, dates ofhire, and wages of each employee, and information concern-ing holidays, vacations, insurance, pension, and other fringebenefits, if any, preparatory to making a complete contract'Respondent's field erection employees are not part of the productionand maintenance unit and are not directly involved in these proceedings. McCANN STEEL COMPANY13proposal for negotiation (G.C. Exh. 3). Absent receipt of anysuch information in advance of the first negotiating meeting,held January 23, 1970,2 the Union neverthelesssubmitted,about a week in advance of that meeting, a contract proposalembodying 27 sections (G.C. Exh. 4), which was a completeproposal except for wage classifications and wage rates (sec.10) and a welfare plan (sec. 14). While the Respondent neverrefused to supply information, it did not begin to turn overthe information requested by the Union until the first nego-tiatingmeeting had commenced, and it did not provide thewhole of the information asked until the meetings were wellalong.'2. Some preliminary observationsThe first of 19 negotiating meetings were held on January23, 1970; the last on July 10, 1970.By the time of the last meeting there was no agreement onany substantial economic items, such as wages, overtime anditspay scale, vacations, holidays, insurance, and pensions,and there was no agreement on noneconomic items of sub-stance, except a grievance procedure adopted after majorconcessions by the Union. Indeed at the last meeting and forthe preceding half dozen meetings, the parties appeared fur-ther apart than they had been at the conclusion of the firstmeeting on January 23, when they had agreea on a numberof either minor or scarcely debatable noneconomic matters,such as union plant visitation (sec. 22), availability to theUnion of bulletin boards (sec. 23), establishment of a safetycommittee (sec. 24), a contract severability clause (sec 25),recognition of management's right to establish shop rules(sec. 6), and regular paydays (sec. 11); and had agreed on afew substantial noneconomic matters, later repudiated by Re-spondent.Thus, there had been agreement at this first meeting onitems such as sec. 7, hours of employment, including recogni-tion of overtime (sec. 7(h)) which, with Respondent's amend-ment accepted by the Union substituting advance notice forovertime "by noon" in place of "eight hours" advance notice,was approved in its entirety; and agreement on parts of sec.19, concerning a grievance procedure, and on part of sec. 20concerning arbitration, in particular subsec. 20(A) relating tothe selection and functioning of an arbitrator.However, the later repudiation by Respondent of subsec.7(H) and 20(A), along with other discouraging actions andproposals by Respondent in and out of the negotiations,brought on the deterioration of meaningful negotiations.3.The representativesIn the negotiations, the Respondent was principally repre-sented by its lawyer, Charles H. White, chief negotiator,present at all sessions; by its lawyer, W. Gordon McKelvey;and by the chairman of Respondent's board of directors, JohnMcCann, Sr. Also present for Respondent at various meet-ings were Plant Superintendent Logan Hicks, Respondent'scorporate secretary,RussellNash, and insurance manSweeney.The Union was represented by a committee comprising theUnion's general organizer, Carl W. Franklin, who was chiefnegotiator, present at all sessions; Union Business Agent Wil-liamWright; and six employees, Ivy Smith, Tommy Hall,'Respondent's chief negotiator, White, conceded that the request for theinformation (G.C. Exh.3) was in his office by at least January 14, 1970.'For example, a summary of insurance benefits (Resp. Exh. 7) washanded to the Union on February 11, at the 2d meeting, but a copy of theinsurance policy was not given to the Union until April 27, at the 11thmeeting, according to Respondent's chief negotiator, White.Russell Bentley, Thomas Hale, Larry Farrell, and Joe Spann.Both Chief Negotiators Franklin and White kept fairlydetailed notes and, with the aid of their notes, provided a fullaccount of the 19 meetings. Apart from some differences inemphasis and the meaning attached to certain happenings,their testimony on what transpired largely coincided.4.Thewage matterAt the start, the Union indicated it preferred to negotiatenoneconomicmatters at first, whereas the Respondentwanted to talk about wages first. The parties adopted theprocedure of moving through the Union's draft contractproposal (G.C. Exh. 4) section by section, eliminating in thesucceeding cycles discussion of sections on which agreementwas reached and normally taking the unresolved sections innumerical order.' This process included section 10, wage clas-sification and wages, except that the Union was unable toinclude a section 10 in its initial submissionof G.C. Exh. 4for lack of wage classification data from Respondent. Whenthe Union got the classification data it turned out to be inac-curate in certain respects, and required debate down throughthe 11th meeting, April 27, to get agreement on the classifica-tions involving only 52 employees. One particularly egregioussituation was Respondent's denial, and the onus put upon theUnion to prove, that Respondent had "leadmen" and theclassification "leadman" or "leaderman"; and it was not untilthe Union combined naming of the specific employees withunearthing certain wage slips and an insurance brochureprinted by Respondent, providing among other things insur-ance for leadmen,5 that Respondent conceded it had such aclassification.Notwithstanding the absence of total agreement on wageclassifications until the 11th meeting, Respondent pressedfrom the beginning and constantly for wage proposals by theUnion. At the second meeting, February 11, responding tothe pressure, but absent the wage classification data, the Un-ion proposed, orally, a $1-per-hour wage increase for all em-ployees. At the thirdmeeting,February 16, with the Respon-dent's classification data in hand, the Union submitted inwriting a sec. 10 (G.C. Exh. 12) proposing wage classifica-tions but incorporating the previous oral proposal for a $1-per-hour increase for all employees. Respondent called thewage proposal ridiculous and asked for another proposal. Atthe fifth meeting, March 2, the Union verbally revised itswage proposal, and submitted it in writing at the next meetingMarch 9 (G.C. Exh. 14). The Union's revised wage proposalwas spelled out under five groupings of wage classifications,and represented a reduction in the Union's initial wageproposal of as much as 40 percent, but not uniformly. Thus,in one group the reduction in demand was 40 cents, makingthe proposed increase over existing wages 60 cents per hour.In another group the reduction was 22 cents, making theproposedincrease over existing wagesfor that group 78 centsper hour.Respondent rejected this proposal when made, and theUnion asked for a wage proposal from Respondent.Respondent made its proposal at the sixth meeting, March9 (G.C. Exh. 13). As shown in G.C. Exh. 13(b), Respondentproposed to reduce the existing wages of 26 men (or over half'Nothing was said about whether a party could or could not withdrawits agreement to sections approved and eliminated from the discussion.'When the union negotiating committee discovered also that the insur-ance brochure provided a higher life insurance coverage for leadmen (whowere not classed as supervisors) than was currently in effect for most of theemployees, it demanded parity for all at the higher figure. This was the onlyinstance that might be termed an increase in demand over original propos-als, on the part of the Union. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees)by 4 cents to 28 cents per hour,to keep 19men at the same wage currently paid,and to increase thewages of only 6 men in a range from 8 cents to 34 cents perhour. It was not without significance that five of the sixemployees on the union negotiating committee were amongthose whose wages would be reduced,and the sixth memberwould remain at his present wage.6Needless to say, the Union rejected Respondent's wageproposal which,as the Union analyzed it (without contradic-tion),would cut the wages of a majority of the employees andrepresent no improvement for almost all of the rest. LawyerWhite testified he did not expect the Union to accept Respon-dent'swage proposal,and was not surprised that it was re-jected. Nevetheless,as he said,it remained Respondent's oneand only wage proposal,from which it never deviatedthroughout the negotiating meetings. The Union, on theother hand,in addition to its earlier alterations in proposedwages, offered at the seventh meeting, March 16,a further cutof 1 cent per hour in its preceding proposal(G.C. Exh. 14);and offered a fourth wage alteration at the final (19th)session,July 10, through Federal Mediation Service CommissionerBradley, who was present,but Bradley reported back to theunion committee,according to Union Negotiator Franklin,that Respondent was not in a mood to give anything,and thenegotiations were adjourned without any new date fixed.While Respondent argued at the negotiations and trial thatitwas concerned with"real" wages,which would include thevalue of other economic benefits in addition to the hourlywage rates,Lawyer White conceded that Respondent madeno effort during the negotiations, nor did it at trial, to analyzeor explain to the employees the real gain or loss to them underitsone and only wage proposal,with the slight incrementfrom its one additional paid holiday and life insurance cover-age for dependents(see fn.6, supra);nor did Respondentexplain how it established its wage proposal.Respondent said it made use of two of the Union's con-tracts with two of Respondent's local competitors,EnglertEngineering and Volunteer Structures(Resp.Exh. 8, nego-tiated in early 1969, and Resp. Exh. 9, negotiated in early1968, respectively),in arriving at the wage rates it proposed,but conceded that both contracts have wage classificationsthat are not the same as Respondent's.Respondent argued atthe negotiations, and at trial,that its proposal was compara-ble to the Englert and Volunteer contracts.Respondent pro-vided no analysis,and from the evidence this contention didnot appear to stand up.For example,in the negotiating de-bate on overtime and how it would be computed(sec. 8), theUnion's position was that overtime was any hours workedoutside regular working hours in any day, whereas Respond-ent contended that overtime was hours in excess of 40 hoursworked in any week,and rejected any other concept at thesixth meeting,March 9. Thereafter the Union suggested thatRespondent use either the Englert or Volunteer contractprovisions for overtime.Lawyer Whiteexamined the Englertovertime provision and declined,saying it was even worse, ormore costly,than the Union's proposal.And indeed it was,because the Englert contract(and the Volunteer contract, aswell) not only recognizes the concept of overtime as timebeyond regular daily hours but computes overtime at timeand a half for the first 4 hours and double time after 4 hours,whereas the Union's proposal here computes overtime uni-formlyat time and a half(compare Resp.Exh. 8, sec. 8, withG.C. Exh.4, sec. 8).Anotherexample in testing"real" wages was the Englertcontract provision for eight paid holidays as against Respon-dent'sproposal of six.Union NegotiatorFranklin alsopointed out, among other things,that the Englert and Volun-teer contracts state their wage rates as minimum rates, andasserted thatbothcompanies were currently paying morethan the minimum,whereas Respondent'swage proposal(G.C. Exh.13) is not in that style but proposes fixed rates.'5.Other mattersRespondent came to the negotiating table with a fixed,no-give-and-take, position in other areas,as well as its wageproposal.An example was the interrelated issues involved insecs. 10(C) and 17(B) in the matter of seniority rights fornonprobationary employees.In defining probation,the Unionwanted a probationary period for new employees of 30 days,Respondent wanted 60 days. The Union indicated its willing-ness to settle on 45 days, Respondent insisted on 60 days. Inthe matter of rights, the Union felt that seniority should applyin the making of temporary reassignments or transfers andlayoffs of nonprobationary employees,whereas Respondentwanted freedom from seniority in such matters.'The Unionrevised its proposal and removed the automatic requirementof seniority for temporary assignments but Respondentwould not accept unless the Union would also eliminate seni-ority for temporary layoffs as well.As thenegotiations wore on Respondent increased its de-mands by repudiating agreements reached at the first sessionand asking for more than it had initially agreed upon. Forexample under sec. 7(H) of the Union's proposal(G.C. Exh.4) the Union recognized compulsory overtime, provided thatan employee would not be required(although he mightchoose)to work more than 48 hours in any week. This wasapparently a better deal than Respondent currently had since,according to Union Negotiator Franklin,Respondent's chair-man of the board,John McCann,had declared that Respond-ent did not have compulsory overtime, Saturdays or other-wise, and was not interested in compelling it - it was thereif the employees wanted it.Respondent agreed to sec. 7(H) atthe first meeting,January 23, with a change that it proposed,substituting advance notice to an employee "by noon" inplace of 8 hours' advance notice.At the ninth meeting, January 30, a Monday, Respondentcomplained in the meeting that the employees had failed toshow up for work the previous Saturday,March 28, not aregularly scheduled workday. Superintendent Logan Hicksreported that following the close of the previous meeting,Friday, March 27, at 3:05 p.m., he notified men to report forovertime work the next day, Saturday,but they failed toshow. Lawyer White wanted to know what rights Respond-ent would have had if sec. 7(H) were in effect. Union Negotia-tor Franklin, while disclaiming knowledge of the actual situa-tion,replied that it would depend on the number of hourseach employee involved had worked in the week,and, if it didnot mean working more than 48 hours in the week,failure towork scheduled overtime would be a failure to report.' Whitesaid Respondent needed a guaranty and that for this failureof the men to show on Saturday, March 28, he was withdraw-The Respondentmade one oraladditionto its proposal(G.C. Exh. 13);namely,to add one more paid holiday to the five paid holidays alreadyrecognized,and to pay the premiums for the limited life insurance coveragethat dependents of employees might be eligible for, under the grouppolicy.(Employees'coverage was already an undertaking of Respondent up to$5,000 per employee.)'Apart from the lack of contract comparability, the Union's basic con-tention in the negotiations was that Respondent's competition was broaderand involved many more companies than Englert and Volunteer in makingcomparisons.°There was no debate over permanent transfer and layoffs.He might also have said, but did not,that the notice to report had notbeen given by noon, as would be required under sec. 7(H). McCANN STEEL COMPANYing agreement on sec. 7(H). Seven meetings later, at the 16thmeeting, May 26, Respondent proposed for the first time thatit have the right to schedule and compel 15 hours of overtimein a 55-hour week per man instead of 8 hours' overtime in a48-hour week per man, as initially agreed upon at the firstmeeting. The Union took the position that the 48-hour weekhad already been agreed upon.A similar technique was used by Respondent in respect ofa major nonmonetary item, arbitration, sec. 20. Sec. 20(A),concerning the selection and functioning of an arbitrator (fol-lowing exhaustion of the grievance procedure), was agreedupon in the first meeting, January 23. At the sixth meeting,March 9, Respondent submitted a whole new proposal forsec. 20 (G.C. Exh. 9), which included some of the original sec.20(A) but revised it to add a time limit between the last stepof the grievance procedure and the requesting of arbitration,and use of the American Arbitration Association (AAA)rules in place of procedure determined by the arbitrator oragreed upon by the parties (as originally provided). Respond-ent also proposed excluding from the arbitrator's jurisdictiona number of new matters not heretofore specified, includingmatters over which Respondent "has exercised unilateral dis-cretion in the past." The Union was not directly informedthat Respondent had withdrawn approval of sec. 20(A) untilthe 12th meeting, May 5, when Lawyer McKelvey so statedwithout explanation, said Union Negotiator Franklin. Never-theless, the Union did not refuse to negotiate from Respon-dent's drafts of the proposals, including a redraft of sec. 20,G.C. Exh. 10, substituted for G.C. Exh. 9 at the 15th meeting,May 21. Indeed the Union agreed to subsec. (C), part ofsubsec. (D), and subsec. (E) of G.C. Exh 10, sec. 20, accord-ing to Lawyer White, but Respondent continued to insist onits changes to sec. 20(A) respecting the time limit and use ofAAA rules of procedure, as well as the bulk of the newexceptions to the jurisdiction of the arbitrator, which theUnion would not accept.'°Of the important nonmonetary items, the only agreementwas on sec. 19, the grievance procedure, where agreementwas reached as the result of the Union yielding to majorchanges in its proposal, propounded by Respondent. Al-though Respondent had initially agreed to sec. 19(A) and (B)and a union revision of (C), Respondent later offered a coun-terproposal (G.C. Exh. 6). The Union acquiesced in Respon-dent's proposal, reducing three grievance steps to two andlimiting the number of paid stewards to two, and G.C. Exh.7 became the agreed article.Respondent's handling of the checkoff provision, sec. 5,became an irritant that fed the growing feeling among theunion negotiating team that Respondent was not bargainingwith any serious intent to reach an agreement. At the first sixmeetings Respondent asked that the item be passed over. Atthe seventh and ninth meetings, Respondent said it would notdiscuss the checkoff until all monetary items were agreedupon, a situation it was not helping to achieve. At the ninthmeeting,March 30, Lawyer McKelvey asked what benefitwould the checkoff be to the Respondent. Union Representa-tive Franklin replied it would not benefit the Respondent butwould benefit the employees and the Union, and proceededto explain why he thought this. Respondent repeated thesame question in the 12th meeting, May 5, and in the 17thmeeting, June 1, drawing the same response each time, butnever indicating whether it would or would not accept, andnever making a counterproposal to sec. 5.10Lawyer White's acquiescence in some languages changes suggested byUnion Representative Franklin in Section 20 were, by White's admission,mere corrections of oversights in drafting his proposals on sec.19, 20, and21.15Lawyer McKelvey apparently helped fan the feelings ofirritation and mistrust of Respondent's intentions by cominginto the ninth meeting, March 30, and separating the tableswhere the two teams of negotiators sat, and thereafter repeat-ing the performance whenever he attended the meetings.Prior to March 30 and in his absence thereafter, the twotables would be together. On March 30 and the later occa-sions,without a by-your-leave or explanation,McKelveywould thrust the tables apart at the start of meetings heattended. The union committee members regarded his con-ductas insultingand commented to that effect across thetable." Their lack of confidence in Respondent's intentions tobargain seriously was not alleviated by McKelvey's remark tothe union negotiating committee that Respondent was at thenegotiating table only because of the directions of the Na-tional Labor Relations Board.C.Misconduct Outside The Negotiating SessionsRespondent's conduct in the negotiations, characterized byLawyer McKelvey's remark to the union negotiating com-mitteesupra,was a reflection of conduct by Respondent, andwhat it was telling its employees, outside the meeting room.By way of background, employee Russell Bentley, a mem-ber of the employees' negotiating team, recalled that in aspeech to the employees prior to the representation electioninDecember 1969, Respondent's chairman of the board,John McCann, Sr., told the employees that if they chose theUnion he would make it hard on them - hard as hell - andthat the law required him to listen to the Union but not tosigna contract. Employee Bentley and employee TommyHall, also a member of the employees'negotiating team, tes-tified that following one of the April 1970 bargaining meet-ingsSupervisor Brady (conceded to be a supervisor within themeaning of the Act) told each of them that McCann wasgoing to sit at the table and listen, but that was all - theywere not going to get a contract.12Earlier in mid-February 1970, the Respondent posted atthe plant clock a notice of wage reductions." At the close ofthe thirdnegotiating session,February 16, Union NegotiatorFranklin asked Respondent's Lawyer White about the postednotice and was told that the notice had been taken down andwas of no effect.In mid-April 1970, Superintendent Logan Hicks and thetwo other plant supervisors who responded to him, Brady andEubanks," caused the rumor to be spread among the em-ployees that Chairman McCann was buying a plant inFlorida and would move the operation there taking only a fewof the present employees (testimony of employees Ivy Smith,Russell Bentley, and Gary Harrison). Superintendent Hicksand Supervisors Brady and Eubanks admitted that the rumorwas all over the plant, and Eubanks testified that he helpedspread it." Supervisor Brady said he asked SuperintendentHicks about the rumor that McCann wassellingthe Nash-ville plant and moving to Florida after employees had ques-11At trial, Lawyer White sought to excuse McKelvey's conduct on theground that McKelvey was hard of hearing and the separation of the tableshelped him talk more privately with his colleagues. Unfortunately, Whitedidn'tmake the point in the negotiating sessions where it needed to be made.11Brady's absolute denial that he had these conversations was impugnedby his affidavit to the Board, given a few weeks after the conversations,saying he didn't think he said these things to the employees." It will be recalled, as noted under heading A,supra,that RespondentPresident McCann had threatened in the preelection campaign that therewould be wage cuts if the employees brought the Union into the plant.14All supervisors within the meaning of the Act." Eubanks also corroborated employee Ivy Smith's testimony that Eu-banks had said to Superintendent Hicks in employee Smith's presence thathe (Eubanks) had his house up for sale and was ready to go to Florida. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned Brady about it. Hicks, according to Brady, replied hehad heard employee Smokey Tomlin talking about it, but didnot enlighten Brady as to whether it was true or not.Superintendent Hicks sought to place the responsibility forthe rumor and for spreading it on employee Smokey Tomlin,and Tomlin came forward and accepted the responsibility.However,it turned out, according to Tomlin, that nobodyknew that he was responsible,including counsel with whom,he said,he never discussed the matter before taking the stand.Superintendent Hicks claimed that Supervisor Eubanks toldhim that employee Tomlin started the rumor,but Eubankstestified he did not know where he had learned of the rumor.It would appear that Superintendent Hicks was not telling thetruth, and I credit the testimony of employees Smith andHarrison that, in the conversations involving them and em-ployee Tomlin, Hicks directly asserted that the plant wasbeing moved to Florida without most of the current em-ployees. Additionally, as the whole evidence on this subjectindicates,Superintendent Hicks fostered the spread of thestory through his supervisors.Employee Ivy Smith was the shipping and receiving clerkfor the plant and occupied a desk in Superintendent Hicks'office.When employee Smith became a member of the em-ployees' negotiating team,he experienced,he said,a changein attitude toward himself by Superintendent Hicks from oneof reasonableness to harassment.Smith testified that Hicksbegan taking over his duties as shipping clerk,withholdinginformation from him and leaving him little to do, neverthe-less holding him responsible for errors.Smith referred to anincident where Hicks asked him to ship material that was noton a list to be shipped,but blamed Smith for the resultingerror and told President McCann the Company would haveto let Ivy(Smith)go.On the morning of March 26, 1970,Hicks told employee Smith that the best thing he could dowas hunt for another job. Employee Smith said he wasn'tfired,but he observed that Superintendent Hicks' several con-versations with Supervisors Eubanks and Brady and em-ployee Tomlin and estimator Wilson in Hicks' office (whereSmith sat) about getting rid of a half dozen employees, andfiring a "bunch of asses," and moving the plant to Florida andlaying off most of the employees,were spoken loudly withspecial emphasisfor Smith tohear.16D. The Strike and Violence by RespondentAt the ninth negotiating session on March 30, on the occa-sion of the previously described exchange between the partiesconcerning the failure of the men to report for overtime workon Saturday,March 28, the Respondent withdrew its agree-ment on sec.7(H), concerning overtime,because of this fail-ure to report,itsaid.Franklin, for the Union,warned ifRespondent was going to make agreements and then with-draw,the Union would have to strike the plant.Franklintestified that the possibility of striking was discussed with theemployees several times thereafter,and on May 11, followingthe 13th negotiating meeting, the employees authorized theunion negotiating committee to withdraw the employeesfrom the plant when it deemed it advisable.On the morning of May 14,1970, the union negotiatingcommittee agreed to strike, and the plant was struck at noon.A picket line and picket signs announced the fact.Next day,at the May 15meeting,Lawyer White asked if the Union hadstruck the plant, and Union Negotiator Franklin said yes.White asked if it was because of a discharged man, andFranklin said no, that the strike had occurred because of16Superintendent Hicks denied all of these conversations but his credibil-itywas impeached,as previously indicated.Respondent's unfair labor practices,because of its attitude inthe negotiations and in the plant, and because of its attitudein general."In this connection the Union filed unfair labor practicecharges against the Respondent on April 22, following the10th meeting on April 20. Previously,inmid-April,the Un-ion had sought the assistance of the Federal Mediation andConciliation Service, and a Commissioner Bradley attendedthe negotiations for the first time at the 12th meeting on May5, and he or Commissioner Popular were present at succeed-ing meetings.At the 14th meeting,May 15, the first after thestrike,Commissioner Bradley advised that negotiationsought to continue,since the men would not go back withoutan agreement,and the parties continued the negotiating ses-sions through the 19th meeting on July 10, when they weresuspended subject to the call of the Federal mediator. Theemployees were still on strike at the time of the trial.A few days after commencement of the strike in mid-May1970, on May 23, Respondent's chairman of the board, JohnMcCann,Sr., came out of his office at the plant, got into hiscar, and charged at a group of the employees who werepicketing.He got out of his car yelling and waving a blackjackin his right hand and holding what appeared to be a gun inhis pocket with his left hand,according to employee TommyHall, who was one of the pickets.The pickets backed awayand McCann made off with some of their union picket signs,which were not returned,though return was requested at thenext negotiationg meeting by Franklin and the union com-mittee.McCann repeated this violent performance on June 1.Employee Hall and Union Business Agent Wright went to thelocal criminal court seeking a warrant for McCann's arrest.Judge Burch told employee Hall he could have the warrantif he insisted,but advised Hall against it and to ignore whathad happened.1eHall did not pressfor thewarrant.The physical attack by Chairman McCann and his seizureof, and failure to return,the union picket signs found theirway into the discussions at the negotiating sessions and, ac-cording to union representative Franklin, further confoundedthe efforts to reach an agreement.E.The Discharge of Employee HindsleyEmployee J. C. Hindsley,who worked for Respondent over3 years before he was discharged on June 23, 1970, was astructural draftsman whose work was the preparation of blue-prints. He worked in the engineering department in a buildingseparate from the main building, under the supervision of theChief Draftsman Kenneth Wayman.He was not,and was noteligible to be, a member of the bargaining unit represented bythe Union." Respondent suggested,at trial, that the strike was over the dischargeof an employee,Jones,that occurred in the morningof May 14. The evi-dence does not support this. Jones filed an unfair labor practice charge withBoard, on his own and notthrough the Union, which chargewas dismissedby the RegionalOffice, Case 26-CA-3680,on June 10, 1970 (see Resp. Exh.5).Lawyer Whitethought Franklinhad included "discharge of an em-ployee," though notspecifying Jones,in his string of reasonsfor the strikein the discussionof May 15;but on a challenge by Respondentof Franklin'snotes,the notes bore Franklin out. Even ifthey had not, under White's ownversion of what was said,Respondent was clearly on notice thatthe Unionwas striking at least because of Respondent's unfair labor practices in threat-ening to discharge employees, riding the backs of employees,and draggingits feet in negotiations." Employee Hall said he believedMcCann wasdrunk on these twooccasions because he had seen himdrunk before,but neverunfriendly ofcarrying ablackjack orother weaponwhen drunk before. McCann was nolfriendly on these twooccasions,said Hall. Respondent offered no testimonyconcerning those incidents. McCANN STEEL COMPANY17Following the commencement of the strike on May 14,1970, employee Hindsley continued to report to work andperform his duties as a draftsman. Respondent had been ableto get other companies to do some of its work for it withRespondent's materials and, additionally, on May 21, Presi-dent Charles McCann organized his supervisors to performsome of the struck production work, commencing the next'day. He also asked employee Hindsley to participate and dosome of the welding, with which he had had some experience.Hindsley refused. He was toldagainon June 11 and June 18to come prepared to go into the shop and weld, and refusedagain.On June 23, President McCann discharge him forrefusing to obey a direct order.From their testimony, both President McCann and ChiefDraftsman Wayman knew, as a result of their discussionswith employee Hindsley, that he objected to working in theproduction shop because he did not want to perform the workof employees who were on strike." President McCann said hewould not have asked employee Hindsley to work in the plantif there was not the emergency caused by the strike, and, evenwith the emergency would not have discharged Hindsley andwould have made do with whatever substitute welding helpwas mustered, if Hindsley had not had several (unspecified)shortcomings as an employee.F. Section 8(a)(1) and (5) Findings1.Failure to bargain, threats, and harassmentThe evidence is persuasive that from the beginning Re-spondent did not bargain in good faith, but rather engaged inprotracted, dilatory talk designed to prolong fruitless negotia-tions in order to undermine the Union as the representativeof the employees.On the bargaining issue that it characterized in the negotia-tions as the most important issue, wages, Respondent madeone and only one proposal, which it admittedly knew wouldnot be accepted by the Union; and thereafter never altered oroffered to alter the proposal throughout the almost 6 monthsof negotiating sessions. Respondent refused to discuss theUnion's wage proposals, other than to suggest that the Unionrevise them downward, which the Union did several times tono avail.For the 50 employees involved, Respondent's wageproposal provided wage reductions (from what employeeswere currently earning) for over half of the men, no changeinwages for most of the others, and increases for only ahandful. Pointedly, five of the six employees on the unionnegotiating committee were among those slated to receivewage cuts, and the sixth employee would stay at his samewage. Respondent never explained or analyzed for the em-ployees its wage proposal, with or without the slight and onlyincrement over existing economic conditions it offered (oneextra paid holiday and some insurance coverage for em-ployees'dependents), but argued a good deal that theproposal was comparable to contracts of two local competi-tors who had contracts with the Union. Again there was noanalysis provided, and comparisons, as developed in the bar-gaining sessions, indicated that Respondent had not included,and would not adopt, some of the significantly higher eco-nomic provisions for the employees contained in the twocompetitors contracts; and had not, as in those contracts,treated the wage scale proposed as a minimum rather than afixed scale.As was aptly said inN. L. R.B. v. Reed and Prince Mfg. Co.,205 F.2d 131, 139 (C.A. 1, 1953), cert. denied 346 U.S. 887:"It is difficult to believe that the Company with a straight faceand in good faith could have supposed that this proposal hadthe slightest chance of acceptance by a self-respecting union,or even that it might advance the negotiations by affording abasis of discussion; rather, it looks more like a stalling tacticby a party bent upon maintaining the pretense of bargaining."And compareN.L.R.B. v. Deena Artware, Inc.,198 F.2d645, 648, 650 (C.A. 6, 1952), cert. denied 345 U.S. 906,where, in particular, the company's no-increase wageproposal and proposed reduction in existing vacation privi-leges furnished "a reasonable basis for the conclusions" thatthe company did not bargain in good faith.From all appearances, Respondent's wage proposal was astep toward effectuating the threat it had made to the em-ployees prior to their election of the Union as bargainingrepresentative, a threat that Respondent would cut wages ofsome employees if the Union was voted in,McCann SteelCompany, Inc., supra,184 NLRB No. 90 (TXD) (July 31,1970).Respondent'smanagement actually embarked onmaking the wage cuts effective unilaterally, in February 1970,by posting a notice in the plant after the negotiations hadbegun, but, on remonstrance by the Union in the followingnegotiating session, Respondent's lawyers indicated that thenotice was withdrawn.Respondent's treatment of the matter of wages would havesufficed by itself to establish the Section 8(a)(1) and (5)findings, but there was more, as the evidence indicated,demonstrating Respondent's overall bad faith in bargaining.At the bargaining table, Respondent repudiated the tentativeagreements reached on overtime and arbitration to increaseits demands in both areas, compareSan Antonio Machine andSupply Corp. v. N.L.R.B.,363 F.2d 633, 635-641 (C.A. 5,1966); made impossible any meaningful discussion of a duescheckoff provision; dragged its feet in supplying informationwithin its control, and compelled the Union to dredge upsome of that information, such as that Respondent had lead-men and used such an employee classification; and broughtto the table, as exemplified by the actions of Lawyer McKel-vey, a bellicose and disruptive antiunion attitude that exacer-bated disagreement and hindered negotiations.20Away from the table, the employees were being told bytheir supervisors that Chairman McCann was making goodthe threat of the preelection promise to sit and talk, as the lawrequired, but with no intention of entering a collective-bar-gaining agreement,and that McCann would move the plantfrom Tennessee to Florida without taking most of the em-ployees. They were also given notice, after the negotiationscommenced, of wage cuts. Though the notice was withdrawn,the threat remained in the one and only wage proposal thatthe Respondent later submitted in the negotiations, providingwage cuts for a majority of the men. The employees whoserved on the union negotiating committee were the specialtargets for transmission of these "messages" from the em-ployer, including the wage cuts proposed for them; and onecommitteeman, employee Ivy Smith, was subject to harass-ment by his supervisor, Superintendent Hicks, to the pointwhere the termination of Smith's job was threatened.Respondent's threats to and harassment of employees wereviolations of Section 8(a)(1); and, whether viewed independ-ently (seeNational Business Forms,176 NLRB No. 122(1969)), or in combination with its conduct at the bargaining" While he had to cross the picket line to park his car for his regular" After 19 bargaining sessions over a period of 6 months, Respondentdrafting work which was not performed in the production shop, Hindsleyand the Union had not agreed to any substantial economic or noneconomicmade it quite clear that he would not cross the picket line to enter the shopitem other than a grievance procedure, arrived at after the Union accededfor the performance of a striker's work.to what Respondent wanted in the matter. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDtable (seePeter Satori Co.,175 NLRB No. 6 (1968)), estab-lished that Respondent refused to bargain in good faith withthe Union from the inception of bargaining on January 23,1970. Respondent's total conduct, at and away from the bar-gainingtable, violated Section 8(a)(5) and (1) of the Act.2.Unfair labor practice strikeAfter 4 months of the fruitless negotiating and its accom-paniment of other unfair labor practices, the employees onMay 14, 1970, went on strike and have continued the strikeand picketing the plant in Nashville. Respondent was ap-prised that the strike was precipitated by its lack of good-faithbargaining and harassment of the employees, and I find thatthe strike was an unfair labor practice strike that has beenprolonged by Respondent's continued refusal thereafter tobargain in good faith. Respondent's partial answer to thestrikers was violence by Chairman McCann, who, using hisautomobile, a blackjack, and apparently a pistol, threatenedphysical harm to the pickets on two occasions in May andJune and took their picketsignsfrom them. Such conductwas obviously a violation of Section 8(a)(1), and has furtherprolonged the unfair labor practice strike and made moredifficult the advancement of the negotiations, which con-tinued at the suggestion of the Federal Mediation and Con-ciliation Service until July 10, but with no show of progress.3.Discharge of HindsleyThe discharge of employee Hindsley on June 23, 1970, wasdirectly related to the unfair labor practice strike. EmployeeHindsley worked in Respondent's drafting department, wasnot part of the striking production department, and did notnormally perform production work. When the strike beganhe continued to report to his drafting department and per-formed his regular drafting duties, for which there apparentlywas a need notwithstanding the strike, since Respondent con-tinued to turn out some work with help in other steel plantsand utilized its supervisors for some production work in itsown plant. When Respondent sought to compel employeeHindsley to join the supervisors in performing the struckproduction work, he refused, saying openly that he would notdo the work of striking employees, and he was fired.The refusal of an employee to perform the struck work offellow striking employees, even though he has no immediatestake in the outcome of the strike, is "mutual'aid,"N.L.R.B.v.Peter Cailler Kohler Swiss Chocolates Co.,130 F.2d 503,505-506 (C.A. 2, 1942), protected by Section 7 of the Act,Houston Contractors Assn. v. N.L.R.B.,386 U.S. 664, 668(1967), and discharge of an employee for exercising this rightviolatesSection 8(a)(1) of the Act,N.L.R.B. v.DifcoLaboratories, Inc. 427F.2d 170, (C.A. 6, 1970), eng. 172NLRB No. 235;Cooper Thermometer Co.,154 NLRB 502,503-507 (1965).The Respondent argued that overriding business consider-ations- the emergent need to get certain orders completed- justified firing employee Hindsley for refusing to assist.However, Hindsley had not refused to perform his regularduties but only the duties of the striking employees, and therewas nothing that Hindsley had done to interrupt Respon-dent's business operation. Respondent had no need to replaceHindsley, it needed replacements for striking production em-ployees, compareCooper Thermometer Co., supra,506.21Moreover,PresidentMcCann's testimony was that,though he purportedly fired employee Hindsley for refusingto obey the order to perform the struck welding work, hewould not have fired Hindsley for such refusal if in otherrespects Hindsley had not had shortcomings as an employee;and said McCann, Respondent would have gotten along, asit did, with some other substitute doing the welding. Clearlythen, employee Hindsley's refusal to obey the order respect-ing the alleged emergency work was not the sole cause of hisdischarge. In view of Respondent's strong union animus,retaliation against an employee who was openly sympatheticin the plant to the striking employees may well have beenamong the moving considerations for the discharge. While, ofcourse, animus is not essential to a 8(a)(1) finding, its pres-ence here reinforces the finding that employee Hindsley'sdischarge was a violation by Respondent of Section 8(a) (1)of the Act."CONCLUSIONS OF LAW1.By refusing since January 23,1970, tobargain in goodfaith with the Union as certified representative of the unit ofRespondent's production and maintenance employees (foundby the Board to be appropriate for collective bargaining) andby threatening employees for standing with the Union thatRespondent would never sign a contract with the Union, thatitwould cut their wages, that it would fire employees,that itwould move the plant to another location without most of theemployees,and by harassing employee members of the unionnegotiating committee,Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct.2.These unfair labor practices have caused an unfair laborpractice strike by Respondent's bargaining unit employees.The strike has been prolonged by Respondent's further con-tinued refusal to bargain in good faith and by Respondentthreatening physical harm to picketing employees and forci-bly taking their picket signs.This threat of violence andviolent action were also unfair labor practices,in violation ofSection 8(a)(1) of the Act.3. In discharging employee Hindsley, one of its nonbar-gaining unit employees,because he gave mutual aid to thestriking employees by refusing to perform their struck work,Respondent deprived Hindsley of rights under Section 7 ofthe Act and committed an unfair labor practice in violationof Section8(a)(1) of the Act.4.Thedescribed unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYItwill be recommended that Respondent: (1) Cease anddesistfrom its unfair labor practices. (2) Upon request, re-sume bargainingand bargain with the Union in good faith.(3) Offer to reinstate employee Hindsley with backpay fromJune 23, 1970, the backpay to be computed on a quarterlybasis as setforth inF W. Woolworth Company,90 NLRB 289(1950), approved inN.L.R.B. v. Seven Up Bottling Co., 344U.S. 344 (1953), with interest at 6 percentper annum asprovided inIsis Plumbing & Heating Co.,138 NLRB 716(1962), approved inPhilip Carey Mfg. Co. v. N.L.R.B.,331F.2d 720 (C.A. 6, 1964), cert. denied 379 U.S. 888. (4) Offer,secondary employer's business. In the present case the concerted activity,as was similarly pointed out inN.L.R.B. v. Difco Laboratories, supra,in-Respondent's reliance on cases, such asN.L.R.B.v.RockawayNewsvolves only the employees of the primary employer.S u p p l y C o . ,197 F.2d 1 l 1 (C.A. 2, 1952), as justification for the discharge," Because of the effect of the 8(a)(1) finding, including Hindsley's enti-ismisplaced. InRockaway,a secondary employer was found justified intlement to reinstatement with backpay, and noting the absence of an 8(a)(3)discharging employees whose sympathetic activity for the striking em-allegation in the complaint, I have not found it necessary to consider alsoployees of the primary employer interfered with efficient operation of thean 8(a)(3) finding. McCANN STEEL COMPANY19upon application,immediate and full reinstatement to his jobto each of the unfair labor practice strikers who apply, dis-missingif necessary persons hired on and after May 14, 1970.In this regard Respondent shall make whole for any resultingloss of earnings any applying striker who is refused reinstate-ment within 5 days after his application,the loss of earningsto be computed as in recommendation(3) above.(5) Post thenotices provided for herein. Because the Respondent by itsconduct violated fundamental employee rights guaranteed bySection 7 of the Act, and because there appears from themanner of the commission of this conduct an attitude ofopposition to the purposes of the Act and a proclivity tocommit other unfair labor practices,itwill be further recom-mended that the Respondent.(6) Cease and desist from inany manner infringing upon the rights guaranteed by Section7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4, 1941);P.R.Mallory and Co. v. N.L.R.B.,400F.2d 956, 959-960 (C.A. 7, 1968), cert. denied 394 U.S. 918;N.L.R.B. v. Bama Company,353 F.2d 323-324 (C.A. 5,1965).Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended:ORDER23Respondent,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Failing and refusing to bargain collectively with theUnion as the collective-bargaining representative of its em-ployees in a unit composed of production and maintenanceemployees and truckdrivers, but excluding office clerical,drafting and engineering,and field erection employees,watchmen,guards, and supervisors as defined in the Act.(b) Threatening not to bargain in good faith and threaten-ing not to sign a collective-bargaining agreement.(c) Unilaterally, and without consultation with the Union,posting notices of wage reductions,or otherwise threateningto cut wages of its employees because they stand with theUnion.(d) Threatening to fire employees, or to move the plant toanother location and fire employees,because they stand withthe Union.(e) Harassing members of the union negotiating committeein the performance of their work in the plant and with threatsof discharge.(f)Threatening physical harm, with or without weapons,to picketing employees, and taking their picket signs by forceor otherwise against their will.(g) Discharging,or otherwise retaliating against, nonsuper-visory employees outside the bargaining unit who refuse toperform the work of the striking employees.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withthe Union as the bargaining representative of all employeesin the unit, described in paragraph 1(a) above, with respectto pay, hours, and other terms and conditions of employment,33In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations, and Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.and, if an understanding is reached,embody it in a signedagreement.(b)Offer to employee J.C. Hindsley immediate and fullreinstatement to his former job or, if the job no longer exists,to a substantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make him whole,in the manner set forth in the section of this decision entitled"The Remedy," for any loss of earnings he may have sufferedas a result of his discharge on June 23, 1970. Notify him, ifhe is serving in the Armed Forces of the United States, of hisright to full reinstatement upon application after dischargefrom the Armed Forces.(c) Upon application,offer all employees,who participatedin the strike which began on May 14, 1970, and who have notalready been reinstated,immediate and full reinstatement totheir former positions,without prejudice to their seniority orother rights and privileges,dismissing if necessary personshired by Respondent on and after May 14, 1970.Make wholeeach such applying employee for any loss of earnings suffered,ifRespondent should refuse to reinstate him, for so long asthe refusal continues beginning 5 days after the employeeapplied for reinstatement, and computing the loss of earningsin the manner set forth in the section of this decision entitled"The Remedy."(d)Preserve and, upon request,make available to theBoard and its agents,for examination and copying,all payrollrecords, social security payment records, timecards,person-nel records and reports,and all other records necessary toascertain the backpay due under the terms of this recom-mended Order.(e) Post in its establishment at Nashville,Tennessee,copiesof the attached notice marked "Appendix."24 Immediatelyupon receipt of copies of said notice, on forms to be providedby the Regional Director for Region 26 (Memphis, Tennes-see), the Respondent shall cause the copies to be signed byone of its authorized representatives and posted,the postedcopies to be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 26, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply therewith."" In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."" In the event that the recommended Order is adopted by the Board afterexceptions have been filed, notify said Regional Director,in writing, with20 days from the date of this Order, what steps Respondent has taken tocomply therewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to bargain collectively ingood faith with the Union or threaten not to bargain ingood faith or not to sign a collective-bargaining agree-ment.WE WILL upon request bargain collectively in goodfaith with the Union as the bargaining representative ofall employees in the bargaining unit described belowwith respect to pay, hours, and other terms and condi- 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsof employment, and, if an understanding isreached, embodyit in a signed agreement.The bargain-ing unit is:All of our production and maintenance employeesand truckdrivers, but excluding office clerical,drafting and engineering, and field erection em-ployees,watchmen, guards, and supervisors asdefined in the Act.WE WILL NOT unilaterally, without consultation withthe Union, post notices of wage cuts.WE WILL NOT threaten to cut your wages because youstand with the Union.WE WILL NOT threaten to fire you or to move theplant to another location without you because you standwith the Union.WE WILL NOT harass employee members of the unionnegotiating committee in the performance of their workin the plant or with threats of discharge.WE WILL NOT threaten physical harm, with or with-out weapons, to picketing employees and we will nottake their picket signs by force or otherwise against theirwill.WE WILL NOT discharge, or otherwise retaliateagainst,nonsupervisory employees outside the bargain-ing unit who refuse to perform the work of the strikingemployees.WE WILL NOT in any other manner interfere withyour right to join,assist,or be represented by, a laborunion,or interfere with any of your rights of self-organi-zation and mutual aid guaranteed under Section 7 of theNational Labor Relations Act.Since the Board found that we fired employee J.C.Hindsley on June 23, 1970, because of his sympathy forthe strikers and his refusal to do their work while theywere on strike, WE WILL offer him his old job back andgive him backpay. If he is in the Armed Forces of theUnited States, we will notify him of his right to reinstate-ment upon application after discharge from the ArmedForces.Since the Board has found that the employees onstrike since May 14, 1970, are unfair labor practice strik-ers,WE WILL offer back to each who applies his old job(if he has not already been reinstated) and will dismiss,if necessary, persons hired since May 14, 1970. If weshould fail to reinstate an applying striker within 5 daysafter his application WE WILL pay him for any resultingloss of earnings suffered by him.Each of you is free to become or remain, or refrain frombecoming or remaining, a member of Shopmen's Local UnionNo. 733 of the International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, or any other la-bor union.MCCANN STEELCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1720West End Building, Room 403, Nashville, Tennessee 37203,Telephone 615-242-5922.